GIBBONS, Circuit Judge,
dissenting.
Because I believe the arbitrator’s decision conflicts with the express terms of the MOU, I respectfully dissent. Even though, as the majority correctly noted, we here employ an extremely narrow standard of review, we retain the authority to overturn the arbitrator’s decision when it conflicts with the express terms of the arbitration agreement. Cement Divs., Nat’l Gypsum Co. v. United Steelworkers of Am., Local 135, 793 F.2d 759, 766 (6th Cir.1986).
Section 8(E)(1) of the MOU plainly states that “[ojvertime at time and one half rate will be paid only for time worked over 40 hours in the workweek.” (emphasis added). Here, Gatten worked 33.5 hours from Monday through Thursday. Then he took Friday off, adding eight hours of paid time off to his weekly total. Gatten did not perform any work at all after accruing forty hours. Thus, he is not due overtime pay under the plain language of § 8(E)(1).
In addition, § 8(E)(2) specifically states that paid time off shall not be compensated as overtime. This blanket provision covers all possible types of paid time off and bluntly states that Highland is not required to pay overtime wages for such time. Section 8(E)(3) is entirely consistent with these two subsections. It requires only that paid time off be counted toward the accrual of forty hours in the workweek. It does not require that paid time off be compensated as overtime. It is true, as the majority points out, that the point during the week at which an employee takes leave may affect whether he receives overtime pay. This result, while perhaps odd, is entirely consistent with the express, unambiguous overtime provisions of the MOU. For these reasons, I would reverse the district court’s decision.